983 So. 2d 744 (2008)
Gregory A. MARTIN, Appellant,
v.
ADORNO & YOSS, L.L.P., Appellee.
No. 3D07-2084.
District Court of Appeal of Florida, Third District.
June 11, 2008.
N. Fraser Schuh, for appellant.
Gilbride, Heller & Brown, and Dyanne E. Feinberg and Joshua D. Clark, Miami, for appellee.
Before GREEN, SUAREZ and CORTIÑAS, JJ.
SUAREZ, J.
Adorno & Yoss, L.L.P. ("Adorno") brought a claim against Gregory A. Martin, a former firm partner, for breach of *745 fiduciary duty. Adorno moved for summary judgment, and the parties submitted competing affidavits. The trial court granted Adorno's motion for summary judgment, and Martin has appealed.
This Court examined the record agreement and determined that issues of material fact remain to be resolved, rendering summary judgment inappropriate. We reverse the order granting summary judgment and remand accordingly for further proceedings.
Reversed and remanded.